
	

113 S736 RS: Alaska Subsistence Structure Protection Act of 2013
U.S. Senate
2013-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 121
		113th CONGRESS
		1st Session
		S. 736
		[Report No. 113–67]
		IN THE SENATE OF THE UNITED STATES
		
			April 16, 2013
			Ms. Murkowski introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			June 27, 2013
			Reported by Mr. Wyden,
			 with amendments and an amendment to the title
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To establish a maximum amount for special use permit fees
		  applicable to certain cabins on National Forest System land in the State of
		  Alaska.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Alaska Subsistence Structure
			 Protection Act of 2013.
		2.DefinitionsIn this Act:
			(1)Covered
			 cabinThe term covered cabin means a cabin
			 (including related structures) on National Forest System land in the State of
			 Alaska—
			(1)Covered cabin or
			 temporary structureThe term covered cabin or temporary
			 structure means a cabin (including related structures) or a tent
			 platform on National Forest System land in the State of Alaska—
				(A)that is used for
			 subsistence uses;
				(B)that is subject
			 to section 1303(d) of the Alaska National Interest Lands Conservation Act (16
			 U.S.C. 3193(d));
				(C)that is subject
			 to section 1316(a) of the Alaska National Interest Lands Conservation Act (16
			 U.S.C. 3204(a)); or
				(D)that is used for
			 commercial fishing by a permittee that does not generate more than $15,000 in
			 gross annual income from the fishery.
				(2)Subsistence
			 usesThe term subsistence uses has the meaning
			 given the term in section 803 of the Alaska National Interest Lands
			 Conservation Act (16 U.S.C. 3113).
			3.Alaska
			 subsistence use cabin permit feesThe maximum amount of the fee for the
			 issuance of a special use permit by the Secretary of Agriculture for the use
			 and occupancy of National Forest System land for a covered cabin shall be not
			 more than $250.
		3.Alaska subsistence use
			 cabin and temporary structure special use land use feesThe maximum land use fee for a special use
			 permit issued by the Secretary of Agriculture for the use and occupancy of
			 National Forest System land for a covered cabin or temporary structure shall be
			 not more than $250.
		Amend the title so as to read:
	 A bill to establish a maximum amount for special use land use fees
	 applicable to certain cabins and temporary structures on National Forest System
	 land in the State of Alaska.. 
	
		June 27, 2013
		Reported with amendments and an amendment to the
		  title
	
